DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains the legal language “said”.  Correction is required.  See MPEP § 608.01(b) (“The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided”). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes in steps c) and d) a “non-expandable thermoplastic polyurethane material”. The material is previously referred to as a “non-expanded thermoplastic polymer material” and there is no prior mention as to it being a polyurethane. Furthermore, the claim is to a method for producing expanded thermoplastic polymeric material- how does a “non-expandable” material fit into this claim? 
Claim 1 describes in step e) “the submerged non-expandable thermoplastic polymer material expands to form the expanded thermoplastic polymer material”. This is confusing because it is not clear if the thermoplastic is expandable or is non-expandable. It is suspected that the phrase “non-expandable” was introduced in error and should read “non-expanded”. 
Claims 2-15 depend on claim 1 and do not remedy this deficiency. 

Claim 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 3 describes “(cyclo)-alkanes such as (cyclo)-pentane…” and “noble gases such as krypton, argon and xenon”. The phrase “such as” in both cases renders the claim indefinite. It is not clear if the claim is limited to these examples or if the bounds of the claim extends beyond these examples. Applicant may delete the exemplified gases.

 Claim Objections
Claim 3 is objected to because of the following informalities:  the word “gases” is misspelled “gasses”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the word “non-expanded” is misspelled “non-expaned”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the phrase “wherein the pressure within the autoclave ranges from 1-25 MPa step (b)” lacks a preposition. The phrase should read “wherein the pressure within the autoclave ranges from 1-25 MPa in step (b)”. Appropriate correction is required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed under the patent cooperation treaty on 11/14/17. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2017/079152 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 describes an autoclave foaming process in which the foamable polymer is not initially suspended in the liquid that is in the autoclave. This is the unique feature of the instant claim. Usually, expandable pellets are present in the autoclave in a liquid dispersion (e.g. US 4525485; see abstract) or they may be submerged in a heated liquid after impregnation but outside of the autoclave (e.g. claim 1 of US 20140272379). The process of submerging the saturated non-expanded polymer in a liquid in an autoclave then expanding the polymer in the same vessel in the same liquid is novel. 
Other close but inapplicable art is US 20160045879 by Kumar et al. Kumar describes a polymer which is saturated with blowing agent in the space above a liquid in an autoclave, however the polymer is always partially in contact with the liquid (see Fig.12, polymer 304 is wound on spool and unwound 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766